652 So. 2d 335 (1994)
Thomas Wayne WADE
v.
STATE.
Cr-93-1094.
Court of Criminal Appeals of Alabama.
December 2, 1994.
*336 James R. Foley, Huntsville, for appellant.
James H. Evans, Atty. Gen., and Norbert Williams, Asst. Atty. Gen., for appellee.

On Return to Remand
PATTERSON, Judge.
The cause presented by Wade's appeal of the revocation of his probation was remanded to the circuit court for specific findings on the question of whether the trial court was reasonably satisfied that Wade had in fact unlawfully possessed cocaine as charged in the indictment. 652 So. 2d 334.
The trial court conducted a hearing in compliance with our order. Wade appeared before the trial court for the purpose of entering a plea of guilty to the charge of unlawful possession of cocaine. After a full Boykin[1] colloquy, Wade knowingly, intelligently, and voluntarily waived his rights and pled guilty. In the course of the same proceeding, and in the presence of Wade's attorney, the trial court conducted a factual inquiry into the basis of the charge. The court informed Wade that the purpose of these findings was to determine whether he had violated his probation. The court told Wade that he had the option of denying the charge that he had violated his probation, in which case he would be afforded a full hearing on the matter. Wade told the court that he had in fact violated the conditions of his probation by unlawfully possessing cocaine.
We hold that the trial court properly complied with our order remanding this case for specific findings as required by Smith v. State, 445 So. 2d 573 (Ala.Cr.App.1984). Accordingly, the judgment of the trial court is affirmed.
AFFIRMED.
All Judges concur.
NOTES
[1]  See Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969).